DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure statement(s) filed 13 September 2021 and 27 October 2021, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because is directed to a computer-readable storage medium which may include transitory embodiments such as signals per se. As such, claim 17 is rejected.
Claims 18 – 20 are similarly rejected for those reasons discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 9, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton Thomas Miller (Publication number: US 2002/0109662 A1), hereafter Miller, in view of PARK et al; (Publication number: US 2016/0078819 A1), hereafter Park.

Regarding claim 1:
	Miller discloses a control method for an electronic apparatus (Miller ABSTRACT; Figure 1) including a first display area and second display area (Miller Figure 2 and 3 illustrate two display panels 105 and 107 having screens 113 and 111, respectively), the first display area and second display are moving relative to each other (Miller Figures 1 – 3 and [0020 – 0023] the display screen are moving relative each other when the user switches between modes).
	Miller does not disclose the method comprising: obtaining a positional relationship between the eyes of a user and the first display area and a second positional relationship between eyes of the user and the second display area, and setting a brightness value of the first display area and a brightness value of the second display area based on the first positional relationship and the second positional relationship.
	However, Park discloses a liquid crystal display device and driving method thereof. More specifically, a user location sensor 700 which may measure an angle between the user and the liquid crystal display panel using an eye tacking sensor such that an angle between the pupil of the user and the panel is obtained (Park [0051 – 0052). Based on the determined user’s location, an appropriate dimming value is output to the backlight driver (see Park [0053] and Figure 5 – 6C). 
 	It would have been obvious to modify the method of Miller such that each display is controlled for: obtaining a positional relationship between the eyes of a user and the first display area and a second positional relationship between eyes of the user and the second display area, and setting a brightness value of the first display area and a brightness value of the second display area based on the first positional relationship and the second positional relationship, as claimed. Those skilled in the art would appreciate the ability to compensate for brightness deviation, thereby providing a uniform brightness (Park [0009]).

Regarding claim 4:
	Miller (in view of Park) discloses the method of claim 1, wherein setting the brightness value of the first display area and the brightness value of the second display are based on the first positional relationship and the second positional relationship includes: obtaining an operation mode of the electronic apparatus, with different operation modes angles between the first display area and the second display area being different (Miller Figure 1 – 3 and [0020 – 0023]); setting the brightness value of the first display area and the brightness value of the second display area based on the operation mode, the first positional relationship, and the second positional relationship (disclosed by combination of Miller and Park since the brightness compensation is applied to a mode in the viewable mode and not when display is closed), the brightness value being visually identical when the user views the first display area and the second display area (disclosed by combination of Miller and Park as each display is made uniform based on pupil to display angle; [0009][0054]).

Regarding claim 9:
	Claim 9 is similarly rejected for those reasons discussed above in claim 1 (and additionally for those disclosed by Miller [0024]). 

Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 4.

Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 1.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 4.

Claim(s) 2, 3, 10, 11, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton Thomas Miller (Publication number: US 2002/0109662 A1), hereafter Miller, in view of PARK et al; (Publication number: US 2016/0078819 A1), hereafter Park, in view of Suzy K. Chang (Publication number: US 2017/0116425 A1), hereafter Chang.

Regarding claim 2:
	Miller (in view of Park) discloses the method of claim 1, wherein obtaining the first positional relationship between the eyes of the user and the first display area and second positional relationship between the eyes of the user and the second display area includes: capturing a first image includes the eyes of the user through an image collection device of the electronic apparatus (Miller [0051 – 0053] eye tracking sensor detects pupil location); analyzing the first image to obtain a first angle between sight of the user and the first display area and a second angle between the sight of the user and the second display area (disclosed by combination of Miller and Park as the angle of the pupil to each display is determined; Miller Figure 1 – 3 and Park [0052 – 0053]); determining the first positional relationship based on the first angle; and determining the second positional relationship based on the second angle (determined by combination of Miller and Park as the user position relative to each display is determined based on the angle; Miller Figure 1 – 3 and [0052 – 053]).
	Miller (in view of Park) does not disclose: collecting a first distance between the eyes of the user and the first display area and a second distance between the eyes of the user and the second display area through a ranging device of the electronic apparatus; and performing the claimed determining steps using the first and second distance, respectively. 
	However, Chang discloses selective screen privacy. More particularly, Chang discloses obtaining a distance of a user from the display (Chang Figure 5 502) using a camera device (Chang [0068 – 0069] the camera device corresponding to the claimed ranging device).
	It would have been obvious to further modify Miller (in view of Park) to include: collecting a first distance between the eyes of the user and the first display area and a second distance between the eyes of the user and the second display area through a ranging device of the electronic apparatus; and performing the claimed determining steps using the first and second distance, respectively. Those skilled in the art would appreciate the ability to ensure sensitive information is provided only to users who are authorized to view.

Regarding claim 3:
	Miller (in view of Park and Chang) as described above does not disclose the method of claim 2, wherein obtaining the first positional relationship between the eyes of the user and the first display area and the second positional relationship between the eyes of the user and the second display area includes: in response to the eyes of the user moving relative to the electronic apparatus, capturing a second image including the eyes of the user according to a predetermined cycle through the image collection device of the electronic apparatus, analyzing the second image to obtain a third angle between the sight of the user and the first display area and a fourth angle between the sight of the user and the second display area; collecting a third distance between eyes of the user and the first display area and a fourth distance between the eyes of the user and the second display area through the ranging device of the electronic apparatus; determining the first positional relationship based on the third angle and the third distance; and determining the second positional relationship based on the fourth angle and the fourth distance.
	However, as it is known that the viewers of Chang may change there relative position when viewing the display, it would have been obvious to Miller (in view of Park and Chang) to include capturing an additional image (at the predetermined cycle as determined by the capture rate of the camera) to include:  obtaining the first positional relationship between the eyes of the user and the first display area and the second positional relationship between the eyes of the user and the second display area includes: in response to the eyes of the user moving relative to the electronic apparatus, capturing a second image including the eyes of the user according to a predetermined cycle through the image collection device of the electronic apparatus, analyzing the second image to obtain a third angle between the sight of the user and the first display area and a fourth angle between the sight of the user and the second display area; collecting a third distance between eyes of the user and the first display area and a fourth distance between the eyes of the user and the second display area through the ranging device of the electronic apparatus; determining the first positional relationship based on the third angle and the third distance; and determining the second positional relationship based on the fourth angle and the fourth distance, as claimed. Those skilled in the art would appreciate the ability to maintain control of the viewable information such that only those who are authorized may continue to observe the displayed information even when the viewers change their relative position.

Regarding claim 10:
	Claim 10 is similarly rejected for those reasons discussed above in claim 2
Regarding claim 11:
	Claim 11 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 3.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton Thomas Miller (Publication number: US 2002/0109662 A1), hereafter Miller, in view of PARK et al; (Publication number: US 2016/0078819 A1), hereafter Park, in view of Kilpatrick, II et al; (Publication number: US 2010/0064244 A1), hereafter Kilpatrick II.

Regarding claim 5:
	Miller (in view of Park) does not disclose the method of claim 4, wherein the operation mode of the electronic apparatus includes: obtaining a first inclined angle of the first display area and a second inclined angle of the second display area; and determining the operation mode based on the first inclined angle and the second inclined angle.
	However, Kilpatrick II discloses a multi-fold mobile device with configurable interface. More particularly, Kilpatrick II discloses a multi-fold device which switches operation modes based on a detected sensor input (see for example Figure 42). The sensor input includes tilt sensors which are incorporated in each panel (see Figure 8 874, 876 – each tilt sensor construed as obtaining a including angle of the corresponding panel).
	It would have been obvious to further modify Miller (in view of Park) to include obtaining a first inclined angle of the first display area and a second inclined angle of the second display area; and determining the operation mode based on the first inclined angle and the second inclined angle, as claimed. Those skilled in the art would appreciate the ability to utilize the device in additional operation modes while the display devices are coupled or detached.

Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 5

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton Thomas Miller (Publication number: US 2002/0109662 A1), hereafter Miller, in view of PARK et al; (Publication number: US 2016/0078819 A1), hereafter Park, in view of Leo R. Blume (Publication number: US 2004/0056900 A1), hereafter Blume.

Regarding claim 6:
	Miller (in view of Park) discloses setting the brightness values of the first and second display areas according to the first and second positional relationship, respectively (disclosed in combination by Miller Figure 1 – 3 and Park [0051 – 0053]), but does not disclose the method of claim 1, wherein setting the brightness value of the first display area and the brightness value of the second display area based on the first positional relationship and the second positional relationship further includes: obtaining a first application attitude where the first display area is located and a second application attitude where the second display area is located, the first display area and the second display area being different display areas of the electronic apparatus or different display areas of different electronic apparatuses; and setting the brightness value of the first display area and brightness of the second display area based on the first and second display attitudes respectively.
	However, Blume discloses a system and method for window priority rendering. More particularly, Blume discloses obtaining a windows relative position in a window level stack (see Blume [0040]) and adjusting a brightness by lowering the brightness for windows lower in the stack (see Blume Figure 5 decreasing brightness of window based on position within the stack).
	It would have been obvious to further modify Miller (in view of Park) to include wherein setting the brightness value of the first display area and the brightness value of the second display area based on the first positional relationship and the second positional relationship further includes: obtaining a first application attitude where the first display area is located and a second application attitude where the second display area is located, the first display area and the second display area being different display areas of the electronic apparatus or different display areas of different electronic apparatuses; and setting the brightness value of the first display area and brightness of the second display area based on the first and second display attitudes respectively, as claimed. Those skilled in the art would appreciate cueing the user visually to the window which has focus.

Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 6.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton Thomas Miller (Publication number: US 2002/0109662 A1), hereafter Miller, in view of PARK et al; (Publication number: US 2016/0078819 A1), hereafter Park, in view of Leo R. Blume (Publication number: US 2004/0056900 A1), hereafter Blume, and in view of Kao et al; (Publication number: US 2007/0222730 A1), hereafter Kao

Regarding claim 7:
	Miller (in view of Park and Blume) discloses setting the brightness value of the first and second display areas according to the first and second positional relationship (Park [0051 – 0053]), respectively, but does not disclose the method of claim 6 wherein setting the brightness value of the first display area and the brightness value of the second display area based on the first positional relationship and the second positional relationship further includes: collecting ambient light information of an environment  where the electronic apparatus is located through a light sensor of the electronic apparatus; analyzing the ambient light information to determine first light information of the first display area and second light information of the second display area, the first light information and the second light information being different; and setting the brightness value of the first display area and the brightness value of the second display area based on the first light information and the second light information.
	However, Kao discloses a method to automatically regulate brightness of liquid crystal displays. More particularly, Kao discloses an ambient light sensor (brightness adaptation unit 30) which measures ambient light and modifies a brightness gain video signal, accordingly, thereby adjusting the brightness of the display (see Kao Figure 3).
	It would have been obvious to further modify Miller (in view of Park and Blume) to include ambient light sensing for each display by: collecting ambient light information of an environment  where the electronic apparatus is located through a light sensor of the electronic apparatus; analyzing the ambient light information to determine first light information of the first display area and second light information of the second display area, the first light information and the second light information being different (disclosed in combination as each display would face a different direction in the environment); and setting the brightness value of the first display area and the brightness value of the second display area based on the first light information and the second light information, as claimed. Those skilled in the art would appreciate the ability to compensate for ambient brightness, thereby allowing the user to more readily view the display in a varied lighting environment.


Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 7.


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton Thomas Miller (Publication number: US 2002/0109662 A1), hereafter Miller, in view of PARK et al; (Publication number: US 2016/0078819 A1), hereafter Park, in view of R. Siegfried Heintze (Publication number: US 2010/0281410 A1), hereafter Heintze.

Regarding claim 8:
	Miller (in view of Park) discloses the method of claim 1, further comprising: detecting that an external target device is plugged into the electronic apparatus (Miller Figure 5 – the computer 101 including the keyboard detected when coupled or uncoupled from the panels such that the image is appropriately displayed), but does not disclose obtaining a first display instruction, the first display instruction being used to control the electronic apparatus to display a target soft keyboard, and the target soft keyboard including a customizable soft keyboard for the user; and performing the first display instruction to control the first display area and/or the second display area to display the target soft keyboard.
	Heintze discloses configuring an adaptive input device with selected graphical images. More particularly, Heintze discloses: obtaining a first display instruction, the first display instruction being used to control the electronic apparatus to display a target soft keyboard (Heintze Figure 7 710), and the target soft keyboard including a customizable soft keyboard for the user (Heintze Figure 4 virtual adaptive keyboard 418 provides key which may be changed by the user utilizing the interface); and performing the first display instruction to control the first display area and/or the second display area to display the target soft keyboard (Heintze Figure 4 418 the keyboard is displayed by at least one display).
	It would have been obvious to further modify Miller (in view of Park) to include obtaining a first display instruction, the first display instruction being used to control the electronic apparatus to display a target soft keyboard, and the target soft keyboard including a customizable soft keyboard for the user; and performing the first display instruction to control the first display area and/or the second display area to display the target soft keyboard, as claimed. Those skilled in the art would appreciate the ability to allow the user to customize the keyboard, thereby facilitating use of the keyboard in a wide variety of applications.

Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623